Case 18-30942      Doc 30     Filed 02/05/19          Entered 02/05/19 12:36:39    Page 1 of 5



                      UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                               New Haven Division

In re:                                        :        CHAPTER 13
LILIANA LOPEZ,                                :
DEBTOR                                        :        CASE NO.: 18-30942-amn


              DEBTOR’S SUPPLEMENTAL MEMORANDUM OF LAW
                  IN SUPPORT OF CONFIRMATION OF PLAN

     I.     INTRODUCTION

            On September 26, 2018, in response to the Trustee’s objection to confirmation of

     her plan, the debtor submitted her memorandum of law. On Oct. 5, 2018, the Chapter 13

     Standing Trustee submitted her memorandum of law and on October 11, 2018 a hearing

     was held before the Court (Nevins, J.) at the conclusion of which the Court took the

     matter under advisement. No decision has yet been rendered.

            It has recently come to the attention of Debtor’s counsel and of the Chapter 13

     trustee that relevant caselaw has been published bringing to light a U.S. Department of

     Education regulation implementing the Higher Education Loan Act that creditors must

     add to the amount due of principal and interest due on education loan a flat-rate

     collection penalty when a debtor goes into default on his or her education loan in order to

     properly administer loans guaranteed by the Department of Education. This has a direct

     impact on whether a plan unfairly discriminates against general unsecured creditors if it

     permits a debtor to continue paying education loans directly in accordance with the

     contractual terms, thus avoiding said loans going into default, the core issue in dispute in

     the confirmation of the debtor’s plan.




                                                  1
 Case 18-30942       Doc 30     Filed 02/05/19       Entered 02/05/19 12:36:39        Page 2 of 5



       II.     Newly-Discovered Legal Authority

       In 1965 Congress enacted and President Lyndon Johnson signed into law,the Higher

Education Act (hereinafter the “HEA”), codified at 20 U.S.C. , Chapter 28, § 1001 et seq., The

HEA set up the system of financial assistance for post-secondary education which remains in

existence in modified form today. The HEA has been reauthorized several times by Congress,

each time with various modifications. The HEA’s loan structure has distribution channels for

various types of loans where the federal government makes loans to qualifying students--so-

called “federal direct loans”, and to students’ parents, so-called “federal family education loans”-

-and also loans through private institutional lenders to college students for their education

expenses, sometimes guaranteed by parents or others, which are incentivized by means of default

guarantees through the Dept. of Education (“DOE”). Following enactment of the HEA the DOE

promulgated regulations which established guidelines for the administration and collection of

both direct and private educational loans, 34 CFR Secs. 684 et seq.

       The DOE contracted with various loan servicing agencies to administer many of its direct

and guaranteed loans. Congress intervened in 2003, 2005 and 2008 to assure that loan funds are

fully repaid whenever feasible and uniform collection procedures established, so that delinquent

borrowers, not taxpayers bear the aggregate cost of collection of higher education loans.

Naturally, litigation has arisen. Congress has also twice amended the Bankruptcy Code to make

the discharge of student loans in bankruptcy unavailable to all but the most dire of defaulting

borrowers.

       Initially, in Black v. Education Credit Management Corp, 459 F.3d 796 (7th Cir., 2006),

the central issue was whether a regulation promulgated by the Secretary of Education that

allowed the assessment of collection costs on defaulted student loans to be done on a formulaic



                                                 2
 Case 18-30942        Doc 30     Filed 02/05/19       Entered 02/05/19 12:36:39       Page 3 of 5



basis was a permissible implementation of the governing statute, 20 U.S.C. § 1091a.        The

district court upheld the regulation, 34 C.F.R. § 682.410(b)(2), over the objection of a

bankruptcy trustee, and accordingly allowed the claim for collection costs computed according to

the regulation. The trustee appealed.    The Seventh Circuit agreed with the district court that the

regulation was a permissible one, and affirmed the district court.

       In Bible v. United Student Aid Funds, Inc., 799 F.3d 633 (7th Cir., 2015), the issue was

whether dismissal of a class action alleging RICO violations was proper against a student loan

creditor who assessed “flat-rate, make-whole” fees of 22% of the defaulted loan balance on a

borrower who had entered into an alternative repayment agreement after default. The dismissal

was based on preemption of the state-law claim by federal law, and the 7th circuit reversed,

although it expressed doubt the RICO case could be maintained, given the DOE regulation.




       Recently, in In re Kennedy, 568 B.R. 367 (Bankr. Ct, D. Kans., 2017) Chief Judge Karlin

overruled a debtor’s objection to the guarantor’s proof of claim wherein it had included a 22.5%

collection fee to the principal and interest amount owed, finding that the DOE regulation (34

C.F.R. §§ 30.60, 682.410(b)(2)) required the loan guarantor to include the flat collection fee, and

imposed no reasonableness limitation on said fee.


       III.    Analysis

       In the instant case Liliana Lopez, the debtor, has proposed in her plan to continue directly

paying her higher education creditor, Navient, in accordance with the loan contract, so as to

avoid the occurrence of her defaulting during the plan period. The trustee has objected to

confirmation of the plan, on the basis that said classification unfairly discriminates, so it would



                                                  3
 Case 18-30942       Doc 30     Filed 02/05/19       Entered 02/05/19 12:36:39        Page 4 of 5



result in the general unsecured creditors receiving a lesser percentage dividend than Navient if

the debtor continued paying her student loans in accordance with the contract.

       Relying on the holdings in Black, Bible, and In re: Kennedy supra a plan that did not

maintain the student loan payments in accordance with the contract would require the student

loan creditor to impose upon the debtor a flat-rate “make whole” collection fee of 22.5% to 25%

of the loan balance pursuant to the foregoing DOE regulation. Navient’s claim is for $72,552.53,

while other unsecured general claims total $28,451.96. Of course, only a portion of Navient’s

claim will be paid during the 60-month plan period, while the balance due would be paid in the

five-plus years after the plan is fully consummated. If instead a flat rate collection fee were

imposed as a result of a single class unsecured dividend plan as suggested by the trustee, the

collection penalty that would be levied could cost the debtor an additional amount of between

$18,138 (25%) and $16,324.32 (22.5%)--amounts that exceeds the total she would pay to the

unsecured creditors in such a plan.

       IV.     Conclusion

       In an effort to navigate through her troubled financial waters by aid of Chapter 13, the

debtor needs to steer her plan between the rocky shore of curing her mortgage arrearage, and the

reef of paying her higher education loan, both of which debts will survive her bankruptcy

discharge. This cannot feasibly be done if her bankruptcy plan results in her incurring a

substantial education loan collection fee, making her condition worse after Chapter 13

bankruptcy than before she started.

       For the foregoing reason, as well as those discussed in the debtor’s first memorandum of

law, the debtor requests this Court to confirm her plan as proposed, and to overrule the trustee’s

objection.



                                                 4
 Case 18-30942        Doc 30     Filed 02/05/19       Entered 02/05/19 12:36:39      Page 5 of 5



       Signed in Bonita Springs, Florida, this 5th day of February, 2019.



                                               Respectfully submitted,
                                               Liliana Lopez, The Debtor



                                          By:_/s/ Kenneth E. Lenz #ct06419______________
                                              Kenneth E. Lenz, Her Attorney
                                              Lenz Law Firm, LLC
                                              236 Boston Post Rd., 2nd Fl.
                                              Orange, CT 06477
                                              Tel.: (203) 891-9800
                                              Email: ken@lenzlawfirm.com


                                 CERTIFICATION OF SERVICE

       Service of the foregoing is hereby certified this 5th day of February, 2019, via electronic

means to the following, being all parties in interest:


Office of the U.S. Trustee
USTPRegion02.NH.ECF@USDOJ.GOV

Roberta Napolitano, Standing Chapter 13 Trustee
rnapolitano@ch13rn.com and
notices@ch13rn.com

Liliana Lopez, Debtor
liliana.lopez@lmco.com



                                               /s/ Kenneth E. Lenz______________
                                               Kenneth E. Lenz, Debtor’s Attorney




                                                  5
